EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph P. Kincart on 6/15/2021.

The application has been amended as follows: 

(Currently amended) A foot-controlled stall divider elevator device comprising:
a stabilization base comprising a rigid structure with a perimeter frame surrounding a center support platform and an anti skid characteristic comprising wheels and a braking system , the stabilization base stabilizing the foot-controlled stall divider elevator device on a floor; 
a vertical height actuator coupled to astabilization base;
a vertical height controller coupled to the vertical height actuator and capable of adjusting the height of the vertical height actuator relative to the stabilization base;
a saddle for receiving a restroom stall divider comprising a divider panel, a wall support and a vertical support, said saddle coupled to a top of the vertical height actuator and comprising a saddle base, a vertical saddle support and a magnetic component and therestroom stall divider panel in a vertical position, and
a rubber portion on the saddle that stops the divider panel from sliding on the saddle for receiving the stall divider.  
 (Currently amended) The foot-controlled elevator device of [[C]] claim 1, additionally comprising a photometer capable of detecting a laser
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled) 
(Currently amended) The foot-controlled elevator device of [[C]] claim 1, wherein the vertical height control comprises a pedal, the vertical height actuator comprises a hydraulic lift, and the pedal is operative to lift and lower the vertical height actuator.
(Cancelled)
(Cancelled)
(Currently amended) The foot-controlled elevator device of [[C]] claim 2, wherein the perimeter frame comprises an inner frame, an outer frame comprising an opening larger than the size of a surface of the inner frame, one or more adjustment holes in each of the inner frame and the outer frame, and one or more adjustment pegs for setting a perimeter size by inserting the inner frame through the outer frame until the desired perimeter size is reached, and then placing the adjustment peg through aligned adjustment holes in the inner frame and the outer frame.
(Currently amended) The foot-controlled elevator device of [[C]] claim 10, wherein the alignment peg comprises a clevis pin.
(Cancelled).
(Cancelled)
(Cancelled)
(Cancelled) 
(Cancelled)
(Cancelled).
(Cancelled).
(Cancelled).
(Cancelled)
(New) The foot-controlled elevator device of claim 1, wherein the stabilization base comprises a flexible scissor structure.
(New) The foot-controlled elevator device of claim 1, wherein the vertical height controller is in electrical communication with an electrical power source capable of driving a motor within the vertical height actuator.
(New) The foot-controlled elevator device of claim 1, wherein the vertical height actuator further comprises a photometer.
(New) A method of attaching a divider panel to a restroom wall, the method comprising the steps of:
placing the divider panel on a saddle of a foot-controlled elevator device, wherein the foot-controlled elevator device comprises: a stabilization base comprising a rigid structure with a perimeter frame surrounding a center support platform and an anti skid characteristic comprising wheels and a braking system, the stabilization base stabilizing the foot-controlled stall divider elevator device on a floor; 
a vertical height actuator coupled to a top portion of the stabilization base;
a vertical height controller coupled to the vertical height actuator and capable of adjusting the height of the vertical height actuator relative to the stabilization base; 

a rubber portion on the saddle that stops the divider panel from sliding on the saddle for receiving the stall divider.
using the vertical height controller, engaging the vertical height actuator to raise the divider panel to a height appropriate for attachment to a wall support attached to the restroom wall;
attaching the divider panel to the wall support; and
using the vertical height controller, engaging the vertical height actuator to lower the saddle.
(New) The method of claim 24, wherein the stabilization base comprises a scissor structure.
(New) The method of claim 24, wherein the center support platform comprises the perimeter frame, which comprises an inner frame, an outer frame comprising an opening larger than the size of a surface of the inner frame, one or more adjustment holes in each of the inner frame and the outer frame, and one or more adjustment pegs for setting a perimeter size by inserting the inner frame through the outer frame until the desired perimeter size is reached, and then placing the adjustment peg through aligned adjustment holes in the inner frame and the outer frame.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art. 
The subject matter of independent claim 1 not found was a foot-controlled stall divider elevator device comprising a stabilization base comprising a perimeter frame surrounding a center support platform and an anti skid characteristic, a saddle with a magnetic component and a rubber portion; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 24 not found was a method of attaching a divider panel to a restroom wall, comprising the steps of placing the divider panel on a saddle of a foot-controlled elevator device comprising a perimeter frame surrounding a center support platform and an anti skid characteristic, the saddle comprising a magnetic component and a rubber portion; in combination with the limitations set forth in claim 24 of the instant invention.

None of the prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.
	
	The closest prior art, Anderson teaches a similar elevator device comprising a stabilization base with wheels and a braking system, a vertical height actuator, and a vertical height controller, a saddle; however, does not explicitly teach that the elevator device is a foot-controlled device for a divider panel, a use of a perimeter frame surrounding a center support platform, and the saddle comprises a magnetic component capable of supporting the divider panel in a vertical position and a rubber portion on the saddle, in combination with the limitations set forth in claims 1 and 24 respectively of the instant invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 16, 2021